Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
	The English translations of copending foreign reports have been lined through.  Absent an indication of exactly what documents were being cited and referenced, the translation offer no relevance to the claims under examination.
Election/Restriction
Claims 13-19 remain withdrawn from consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The amendment to claim 3 is noted, but it does not appear to be grammatically correct.  Deletion of the word “other” could feasibly correct this issue.  Claim 20 also would appear to require deletion of the first instance of “the” in line 4.

As previously indicated in the prior office actions, a number of dependent claims recite limitations such as “the ratio of the average particle” or “the average diameter”, “the inner diameter” and so forth, that all lack literal antecedent basis in the claims from which they depend.  However, the examiner is construing these terms as having an implicit antecedent basis in that, for example, a channel must have a diameter and particles must have a particle size.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  New claim 20 appears to be a nearly verbatim duplicate of claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 11,161,101.Although the they differ from one another only in the scope of coverage being sought.  The instantly claimed material recites “enlarged pore portion” whereas the copending claims recite “enlarged diameter portion”.  This is a matter of mere semantics as the same zeolitic structure is present for both claim sets.  The instant claims recite metal oxide nanoparticles, whereas the patented claims recite “fine metal particles”.  The herein claimed metal oxide materials are initially produced by the method for providing a structured catalyst.  As a result, the instant claims represent the intermediate product made by the copending application, and a reduction step will further be conducted by the copending application to reduce the oxides to metallic form.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a catalytic substance”.  The herein claimed metal oxide materials are catalytic substances, and copending claim 3 makes it clear that metal oxide nanoparticles are also the intended substance of that application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material recites “enlarged pore portion” whereas the copending claims now recite an enlarged pore portion with the catalytic substance therein.  However, almost any zeolite material including that of the instant claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores. Copending claim 3 further indicates this to be the case.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a catalytic substance”.  The herein claimed metal oxide materials are catalytic substances, and copending claim 2 makes it clear that metal oxide nanoparticles are also the intended substance of that application.
The recited utility of the catalyst material does not convey patentability, and the reforming catalyst of the copending claims would be expected to function in desulfurizations as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21 of copending Application No. 16/698,527  (reference application). Although the claims at issue are not they differ from one another only in the scope of coverage being sought. The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a catalytic substance” (also recited as a solid acid, made of nanoparticles).  The herein claimed metal oxide materials are catalytic substances, and amended copending claim 1 and copending claim 8 makes it clear that metal oxide nanoparticles are also the intended catalytic substance of that application.
The recited utility of the catalyst material does not convey patentability, and the reforming catalyst of the copending claims would be expected to function in desulfurizations as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The rejection of claims 1-12 on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,545  has been obviated by the abandonment of the copending application.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite metal oxide 
The recited utility of the catalyst material does not convey patentability, and the shift or reverse shift catalyst of the copending claims would be expected to function in desulfurizations as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite metal oxide nanoparticles, whereas the copending claims recite metal oxide nanoparticles but do not all recite the metals intended. The herein claimed metal oxide materials are catalytic substances, and copending claim 3 makes it clear that the metal of the metal oxide nanoparticles may be among those claimed in the instant application.
The recited utility of the catalyst material does not convey patentability, and the photocatalyst of the copending claims would be expected to function in desulfurizations as well.


Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite metal oxide nanoparticles, whereas the copending claims recite metal oxide nanoparticles but do not all recite the metals and recite inclusion of a perovskite oxide. The instant claims do not exclude a portion of the metal oxide being a perovskite. The herein claimed metal oxide materials are catalytic substances that may be complex oxides and thus would read on a perovskite nanoparticle, and copending claim 4 makes it clear that the metal of the metal oxide nanoparticles may be among those claimed in the instant application.
The recited utility of the catalyst material does not convey patentability, and the oxidation catalyst of the copending claims would be expected to function in desulfurizations as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 21 of copending 16/698,636  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The amended copending claims now recite an organization nearly identical to the instant claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  Copending claims 2 and 11 further indicate this to be the case.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a solid acid” nanoparticle having catalytic function (claim 3).  The herein claimed metal oxide materials are known solid acid catalytic substances, and thus read on the copending claims.
The recited utility of the instant catalyst material does not convey patentability, and the artisan would have the expectation that zeolite encapsulated metal oxide catalysts would be expected to function in desulfurizations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 21 of copending Application No. 16/698,650  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed channel and 
The recited utility of the instant catalyst material does not convey patentability, and the artisan would have the expectation that zeolite encapsulated metal oxide catalysts would be expected to function in desulfurizations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15 and 21 of copending 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed channel and pore configurations are now considered to be substantially identical to the copending claims, although the copending claims indicate that the pore size of the nanoparticles is larger than the pore size of the zeolite compound.  As the copending zeolite has a variety of pores, it is not differentiable from the instant claims.  Furthermore, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  Copending claim 3 further indicates this to be the case.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “metallic nanoparticles”. The herein claimed metal oxide materials are initially produced by the method for providing a structured catalyst.  As a result, the instant claims represent the intermediate product made by the copending application, and a reduction step will further be conducted by the copending application to reduce the oxides to metallic form.
The recited utility of the instant catalyst material does not convey patentability, and the artisan would have the expectation that zeolite encapsulated metal oxide catalysts would be expected to function in desulfurizations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-16 and 21 of copending Application No. 16/698,679  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
The instantly claimed channel and pore configurations are now considered to be substantially identical to the copending claims, although the copending claims indicate that the pore size of the nanoparticles is larger than the pore size of the zeolite compound.  As the copending zeolite has a variety of pores, it is not differentiable from the instant claims.  Furthermore, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  Copending claim 3 further indicates this to be the case.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a functional substance” or a “catalytic substance”.  The herein claimed metal oxide materials are catalytic substances, and copending claims 5 and 6 make it clear that metal oxide nanoparticles are also the intended catalytic substance of that application.  The copending claims read on any known metal oxide, and thus render obvious the specified metal oxides of the instant claims.
The recited utility of the catalyst material does not convey patentability, and the shift or reverse shift catalyst of the copending claims would be expected to function in desulfurizations as well.


Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No17/299,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a “precursor” that is in fact not differentiable from the instant claims drawn to an actual structure.  The precursor materials all share the pore and channel arrangements common among zeolites generically, and will still share the characteristics upon enterocolitis conversion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No17/299,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.


Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a functional material”, which can be a “fine oxide particle”.  Although the instant claims recite more detail with respect to the pore and channel organization of the zeolite, this is substantially the organization of zeolite compounds in general, and the artisan would have the expectation that the catalytic materials would be present within the open interior of the zeolite, be it in channels, pores, or enlarged pores created by the channel structure.  The metal oxide particles of the instant claims are within the scope of the copending claims.
The utility of the materials is accorded little weight; as the copending structure is very similar to the instant structure, the artisan would have the expectation that the material could function in cracking and HDS.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application 17/299,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claim 6 indicates that the “functional” material is a metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims.
The utility of the materials is accorded little weight; as the copending structure is very similar to the instant structure, the artisan would have the expectation that the material could function in cracking and HDS.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No17/299,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the 
The utility of the materials is accorded little weight; as the copending structure is very similar to the instant structure, the artisan would have the expectation that the material could function in cracking and HDS.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No17/299,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claims 7 and 8 indicate that the “functional” material is a nanoparticulate metal trapped within the porous structure of the zeolite, which is no 
The utility of the materials is accorded little weight; as the copending structure is very similar to the instant structure, the artisan would have the expectation that the material could function in cracking and HDS.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137516  to Kegnaes et al.
Kegnaes et al. disclose a catalyst composition comprising a support material based on an ordered mesoporous hybrid silicate material, which is essentially equivalent to a “zeolite-type” material comprised of channels in two or three directions which intersect and form larger pores.  The reference indicates that metal oxide particles are incorporated into the zeolite material and encapsulated by the framework of the zeolite by forming mesopores with carbon coated metal nanoparticles.  Then the carbon is removed, the metal resides in the pores of the zeolite type material and the nanoparticles are distributed homogeneously through the zeolite structure. This 
Insofar as the claims indicating that the average particle size of the nanoparticles is greater than an average diameter of the channels, less than or equal to the enlarged pore portions, as the structure of the material   of the reference is comparable with the structure of the instant intended zeolite frameworks, the ordinarily skilled artisan would certainly have the expectation that the size of the particles would be smaller than, equal to, or slightly larger than the pores and channels depending on whether they are loosely held or form from the metal salt into particles that are wedged into smaller channels. As the particles overlap in size with those claimed herein, and the dimensions of the channels and pores of the reference are also commensurate with those claimed herein, all ratios of the channel dimension and enlarged pore portions will also be expected 
With respect to the selection of a catalyst in, for example, pellet shape cylindrical shape, and so forth for cracking or HDS, it is pointed out that the reference indicates potential use in catalytic cracking and a variety of other hydroconversion reactions.  The 
Although the entirety of the Kegnaes et al. reference is very pertinent, see particularly Figures 2a and 2b, paragraphs [0014]-[0023], [0063], [0080]-]0081], [0097]-[0103], [0110]-[0118], [0123]-[0127] and the examples.

Claim 1-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/057319 to Hyman et al.
WO 2013/057319 discloses a catalyst composition structurally similar to in the instantly claimed material.  The reference teaches zeolitic catalyst supports, comprised of a plurality of cages and linked by windows, wherein the largest dimension of the cages is larger than the diameter of the window so as to provide access to the cage.  The cages are clearly considered to correspond to the instantly claimed “enlarged pore portion”.  The reference additionally specifies that there are catalytically active metal clusters formed in the cases with a diameter greater than the window diameters, thus restricting the catalyst from escaping the cage and retaining clusters in the absence of aggregation or agglomeration.  It is clearly illustrated by the documents that the metals are trapped within the larger cages, with even some spill over into the cage walls. 

With respect to the sizes of the particles, the sizes of the channel diameters and pores of the zeolite material, it is considered that these are inherently defined by the structure of the selected zeolite framework material.  In the reference disclosure, faujasite zeolites and MWW structure zeolites are specifically selected.  These materials are also in accordance with certain zeolites described in the instant specification.  As a result, these limitations will flow directly from the identity of the zeolites disclosed by WO 2013/057319.

With respect to the selection of a catalyst in, for example, pellet shape cylindrical shape, and so forth for cracking or HDS, it is pointed out that a reference must only be capable of conducting such a reaction, and FT synthesis by employing zeolite-based materials is well known.  The skilled artisan desirous of conducting FT synthesis, for example, in a fixed bed process, would not find it unobvious to select sizes and shapes as set forth in the instant claims.  See, for example, US 3,898,180 for evidence of the shape and size of pellets in hydrocarbon hydro processing and the College of Engineering UC document exploring size and shapes for fixed-bed reactions.  These references are supplied merely to describe the long-standing state of the art for forming shaped material for, in particular, fixed bed use.
 See particularly pages 5-7 and the figures of WO 2013/057319. 

Claims 1-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,275,720 to Ward.

The claims differ from the reference disclosure only in that the reference does not specify that the material has interconnecting channels, some of which combine to form larger pores in addition to the normal micropores of the desired zeolite, and other on, two and/or three-dimensional pores that will be present and defined by the framework of the zeolite.
This limitation would have been obvious, however, because this constitutes the normal manner in which a zeolite is structured, and the great majority of known zeolites will have this organization.  Ward’s recognition of different sized pores is related in his description that only “some” of the pores in the product are relatively large.  After Ward impregnates the metal precursor solution, the artisan will have the expectation that the active metals in the solution will diffuse into the normal pores, the channels forming the enlarged pores, and then further into the interconnecting channels of the zeolite material.  Applicant also selects the same zeolite structures disclosed by Ward, rendering implicit the herein claimed organization of pores and channels. Further, the channels leading to the enlarged pore portion formed thereby will have to have to be smaller than the large pore diameter; this is implicit in the structure of the zeolites and the introduction of the metal oxide precursors into the interior of the zeolite.  When the 
With respect to the average particle size of the metal oxides, this is also going to be limited to a great degree and to a size large enough to be encapsulated without destruction of the zeolite framework, and also large enough not to migrate.  Further in this regard, Ward teaches that the zeolite has pore sizes above 0.7 nm with some pores having a larger size between 2-6 nm.  The channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those individual pore sizes dictated by the zeolite framework, thus establishing an effective range that overlaps the instant range. The enlarged pores will also be formed by smaller diameter channel intersection;  this allows the nanoparticle precursor to flow into the enlarged diameter portion, then form nanoparticles that cannot escape therefrom because the channels will be too small.  In conclusion, it appears that any one of the particular zeolites of Ward, be they beta, zeolite Y, or dealuminated zeolite Y, must and will have the average inner diameters of channels and pores, and therefore the ratios set forth in the instant claims will also be dictated and directed by the selection of these frameworks, absent some evidence to the contrary.  This position also holds true for the size of the nanoparticles within the zeolite as they must be so limited by the zeolite 
	The amount of the metal oxide consistent with the reference disclosure in that the reference discloses 0.2 wt.% of metal content.  With respect to the claims reciting an additional metal, the reference mentions introduction of other metals into the zeolite and finds Group VIII metals effective, thus providing motivation for the selection of, for example, ruthenium as claimed herein, as the group VIII metal list is limited sufficiently to select from. The reference also provides considerable direction on the scope of metal locations.  Ward indicates that, for example, if the Group VIII metal is provided in cation form, it will site in the exchange sites.  Some of these sites will certainly be present on the surface of the zeolite. The artisan would certainly have the expectation that there would be a larger amount of desired metal catalytic species as compared to that residually present on the surface of the zeolite product.  The product is further formed by providing the binder nutrients, together with the zeolite and the metals  are comulled, which will allow for the metals to penetrate into the internal structure of the zeolite.  Ultimately, the product is extruded to form the material into cylinders of length overlapping that claimed herein.  Overlapping ratios have long been considered prima facie evidence of obviousness.  Moreover, as the materials have the same utility as the instant catalyst, the artisan would be familiar with the size necessary to provide the catalyst so as to employ it in the desired fixed bed. US 3,898,180 explores the size and shape of most desired pellets for hydro processing catalysts.
See particularly the abstract, column 9, line 39 – column 10, line 57, column 8, lines 1-14, the paragraph bridging columns 10-11 and the examples.

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive to the extent set forth hereinabove.  
The claims have been amended to recite that the particle size of the nanoparticles is greater than the average inner diameter of the channels within the porous structure of a zeolite, and that the enlarged pore portion of the zeolite has a diameter difference from that of the other pores.  Insofar as the enlarged pore portion is concerned, this has already been recognized by the examiner, and indicated that such is a normal feature in zeolitic structures, because the smaller “pores” or “windows” or “channels” make up the ring structure of the zeolite and the enlarged pores are formed within the structural organization of zeolites in general where the channels meet.  This can be seen in almost any 3-dimensional depiction of zeolitic materials, including those set forth hereinbelow.
Applicant asserts that the Ward et al. reference fails to teach or reasonably suggest that the metal oxide nanoparticles are larger than the diameter of the channels,  However, as specified herein above, the channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those individual pore sizes dictated by the zeolite framework, thus establishing an effective range that overlaps the instant range. The channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those 


    PNG
    media_image1.png
    576
    850
    media_image1.png
    Greyscale




With respect to the rejection over Kegnaes et al. applicant argues that the same amendments mentioned hereinabove with respect to Ward et al. are distinctions to the subject matter of the instant claims from Kegnaes.    
Applicant asserts that Kegnaes’ nanoparticles as shown in Figure 2b are small after carbon is removed and therefore cannot suggest that the particle size is greater than the inner diameters of the channels.  This is not at all convincing.  The zeolite structure forms about the carbon coated particles.  Accordingly, it has the known structure of zeolites: smaller pores dictated by the framework of the zeolite, channels and mesopores created by the carbon template, wherein metal oxide nanoparticles reside. The mesopores and the particles within will be larger than all other pores and channels, whether the pores are formed by channels or carbon templates.  The zeolite starting material for the reference is TS-1, an MFI analog, as claimed herein.  The structure of this starting material taken from the online Database of Zeolite Structures is set forth herein below.  It is apparent that the MFI material, even prior to incorporating mesopores connected with the pores and channels, contains an enlarged pore portion.  The incorporation of mesoporous by Kegnaes simple introduces more enlarged pores within the MFI structure.


    PNG
    media_image2.png
    177
    220
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    451
    425
    media_image3.png
    Greyscale


Applicant has requested that the obviousness-type double patenting rejections be held in abeyance.

In view of the foregoing, the rejections stand.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732